Case 5:21-cv-00147-SMH-MLH Document 4 Filed 03/01/21 Page 1 of 2 PageID #: 18




                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

JOE THOMAS VALLEJO                                 CIVIL ACTION NO. 21-147-P

VERSUS                                             CHIEF JUDGE HICKS

JULLIAN WHITTINGTON, ET AL.                        MAGISTRATE JUDGE HORNSBY

                               MEMORANDUM ORDER

       Before the court is a civil rights complaint filed in forma pauperis by pro se plaintiff

Joe Thomas Vallejo (“Plaintiff”), pursuant to 42 U.S.C. § 1983. This complaint was

received and filed in this court on January 19, 2021. Plaintiff is incarcerated at the Bossier

Maximum Security Facility in Plain Dealing, Louisiana.               Plaintiff names Jullian

Whittington, Captain Bowyer, Lt. Porter, and the Bossier Parish Sheriff Office as

defendants.

       Plaintiff claims that during the entirety of his incarceration at the Bossier Maximum

Security Facility, the staff has refused to implement a 14 day quarantine period as part of

the intake process. He claims the staff consistently integrated potential Covid-19 carriers

into the I-Pod. He claims the staff failed to prevent Covid-19 from entering the jail.

       Plaintiff claims that on December 30, 2020, more than 50 percent of his housing

unit tested positive for Covid-19. He claims staff members forced him to remain in the

infected housing unit. He claims that due to his respiratory condition, he has become sick.

       Accordingly, Plaintiff seeks monetary damages.
Case 5:21-cv-00147-SMH-MLH Document 4 Filed 03/01/21 Page 2 of 2 PageID #: 19




         For a Section 1983 claim to be meritorious, the Plaintiff must allege facts sufficient

to establish that state actors were deliberately indifferent to his constitutional rights. See

Whitley v. Albers, 475 U.S. 312 (1986). Before this court can determine the proper

disposition of this matter, the Plaintiff should be given the opportunity to set forth with

specificity the factual basis of his claim. See Spears v. McCotter, 766 F.2d 179 (5th Cir.

1985).

         For this court to determine what action, if any, shall be taken on this suit;

         THE CLERK IS DIRECTED to serve by mail, a copy of this memorandum order

upon the Plaintiff, who is ORDERED to furnish to the Clerk of Court in Shreveport,

Louisiana, within thirty (30) days after service of this order, an amended complaint setting

forth the factual allegations of his civil rights suit. Specifically, the Plaintiff must submit

the following to this court:

         1.     WHO violated his civil rights;

         2.     WHEN his civil rights were violated;

         3.     HOW his civil rights were violated; and

         4.     A list of specific damages or prejudice suffered by him.

         Failure to do so will result in dismissal of Plaintiff’s suit pursuant to Rule 41 of the

Federal Rules of Civil Procedure.

         THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this

1st day of March 2021.




                                           Page 2 of 2
